Citation Nr: 0518551	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1967, following which he served in the National 
Guard from September 1981 to September 1987.

In his substantive appeal of August 2002, the veteran 
requested a hearing before the Board, sitting at the RO.   
Such hearing was scheduled to occur in April 2003, but the 
veteran failed to appear.  No other request for a hearing 
remains pending at this time.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable inservice stressor.

3.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of a verified inservice stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
November 2003 for additional evidentiary and procedural 
development to include the retrieval of medical records from 
a private health care professional who diagnosed PTSD, and, 
if necessary, the conduct of both VA psychological and 
psychiatric examinations.  On remand, private medical records 
were obtained which revealed a diagnosis of PTSD.  PTSD was 
also diagnosed during a VA psychological evaluation in May 
2004, although no VA psychiatric examination followed as had 
been requested.  Since the purpose of the original remand was 
to verify the existence of PTSD, and both the private records 
and the psychological exam clearly verify its existence, the 
failure to conduct the psychiatric exam was not a violation 
of Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  It, too, 
is noteworthy that neither the veteran, nor his 
representative, claims otherwise.   

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, prior to the initiation of the veteran's 
original claim in February 2001, the denial of which forms 
the basis of the instant appeal.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence was to be 
provided by the claimant, and notice of what part VA would 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the RO through its April 2001 letter to him, 
and by April 2004 correspondence from the AMC to him.  To 
that extent, VA's duties established by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained from all 
VA and non-VA sources noted by the veteran.  It is also 
evident that he has been afforded a VA examination to 
evaluate his claimed PTSD, the report of which has been 
associated with the claims folder.  Notice is taken that the 
veteran has requested more than once that attempts be made to 
obtain ship logs in order to assist in verifying a claimed 
stressor involving his assigned duty to retrieve and bag 
corpses from the SS Impala, a Panamanian ship, while he 
aboard the USS Sacramento during the period from about 1963 
to 1967.  On two separate occasions, the RO has asked the 
veteran to provide clarifying details, including specific 
dates or date ranges for the incident described, so that 
attempts could be made to obtain the ship's logs and to 
conduct other research.  However, the veteran responded that 
he could not provide any more specific information.  In light 
of the veteran's inability to provide additional information 
upon which to base further research, it is concluded that all 
assistance due has been rendered.  38 C.F.R. § 3.159(c), (d).

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, the initial RO adjudication in November 2001 
followed the enactment of the VCAA, with VCAA notice being 
attempted in April 2001, and full VCAA notice occurring 
subsequently, followed by readjudication of the issue and 
notice to the veteran, as provided by Pelegrini.  In light of 
the foregoing to decide the appeal would not be prejudicial 
error to the veteran-claimant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Service Connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).  Additionally, VA 
regulations require three elements to establish service 
connection for PTSD:  Medical evidence establishing a 
diagnosis of the condition; credible evidence that an 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  If a claimed inservice stressor is 
related to combat, service records showing combat service or 
a combat citation is conclusive evidence of a stressor, in 
the absence of evidence to the contrary.  38 C.F.R. 
§ 3.304(f).

The need for medical evidence diagnosing PTSD is satisfied by 
examination and treatment records compiled by VA and non-VA 
sources.  Notably, however, to support a claim of entitlement 
to service connection for PTSD, evidence independently 
verifying a claimed inservice stressor must be submitted.  An 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot, however, be 
used to establish the occurrence of the stressor.  Moreover, 
the veteran's lay testimony regarding stressors is 
insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet.App. 389, 396 (1996).

In this case, the veteran alleges that he was exposed to 
multiple stressors, one of which entailed the previously 
described incident in which he was assigned duty to retrieve 
corpses of Panamanians who perished aboard the SS Impala.  
Another claimed stressor involved an event occurring when his 
ship, the USS Sacramento, was docked in Subic Bay in the 
Philippines, and an equipment collapse resulted in him 
falling into the water when performing duty as a side cleaner 
or painter.  The veteran further describes harassment from 
his company commander and drill instructor during boot camp, 
harassment from a petty officer while aboard ship, and bouts 
of hunger, fatigue, and loneliness due to long duty 
assignments while serving aboard ship.  

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154, which provides that satisfactory lay or other evidence 
that a disease or an injury was incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating service incurrence.  38 U.S.C.A. § 1154.  
Section 1154(b) does not require VA's acceptance of a 
veteran's assertion that he was engaged in combat with the 
enemy.  Irby v. Brown, 6 Vet.App. 132, 136 (1994) (section 
1154(b) cannot be applied to appellant's PTSD claim until the 
Board first finds that appellant has engaged in combat).  The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  West 
(Carleton) v. Brown, 7 Vet.App. 70, 76 (1994) (whether 
veteran was engaged in combat with enemy is determined 
through receipt of certain recognized military citations or 
other supportive evidence).  

In this case, the record reflects that the veteran was not 
awarded any medals for valor or any citations indicating that 
he was exposed to situations involving combat with the enemy.  
In addition, there is no other evidence or contention that he 
served in combat.  Hence, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  It is noteworthy that service 
department records indicate that the veteran served aboard 
the USS Sacramento as a cook and that he received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet.App. 91 (1993).  Despite numerous efforts to 
verify the claimed in-service events administrative, 
personnel, and medical records do not verify any alleged 
stressor, and the record is otherwise devoid of credible 
supporting evidence to corroborate the occurrence of the 
claimed stressors.  Hence, without an independently 
verifiable in-service stressor, the appeal must be denied.  
38 C.F.R. § 3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran-appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


